Exhibit 10.1

Execution Copy

ASSET PURCHASE AGREEMENT

AMONG

PNK (SA), LLC,

SAI HOLDINGS, INC.,

SAMCO CAPITAL MARKETS, INC.,

AND

(Solely for the purpose of Section 2.3)

PENSON WORLDWIDE, INC.

DATED AS OF April 25, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1   

ARTICLE II PURCHASE AND SALE OF ASSETS AND INTERESTS

     4   

2.1 Purchase of SAI Property by PNK

     4   

2.2 Purchase of SAMCO Property by PNK

     5   

2.3 Disclaimer

     5   

2.4 Closing

     5   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SAI

     5   

3.1 Organization

     5   

3.2 Authority

     6   

3.3 Consents and Approvals; No Violations

     6   

3.4 Litigation

     6   

3.5 SAI Property

     6   

3.6 50% interest in the Enhancements

     6   

3.7 Foreclosure Sales

     7   

3.8 Certain Agreements

     7   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SAMCO

     7   

4.1 Organization

     7   

4.2 Authority

     7   

4.3 Consents and Approvals; No Violations

     7   

4.4 Litigation

     8   

4.5 SAMCO Property

     8   

ARTICLE V REPRESENTATIONS AND WARRANTIES OF PNK

     8   

5.1 Organization

     8   

5.2 Authority

     9   

5.3 Consents and Approvals; No Violations

     9   

5.4 Litigation

     9   

ARTICLE VI INDEMNIFICATION

     9   

6.1 Survival of Representations and Warranties

     9   

6.2 Indemnification

     10   

6.3 Third Party Claims

     10   

6.4 Cooperation

     11   

6.5 Indemnity Thresholds

     11   

ARTICLE VII MISCELLANEOUS

     11   

7.1 Fees and Expenses

     11   

7.4 Further Assurances

     12   

7.5 Amendment

     12   

7.6 Notices

     12   

7.7 Interpretation

     13   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

7.8 Entire Agreement; Third Party Beneficiaries

     13   

7.9 Governing Law

     13   

7.10 Counterparts

     14   

7.11 Assignment

     14   

7.12 Severability

     14   

7.13 Submission to Jurisdiction; Consent to Service of Process

     14   

7.14 Waiver of Jury Trial

     14   

 

ii



--------------------------------------------------------------------------------

Schedules

Schedule I:     SAI Property

Schedule II:   Actions at Closing



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is dated as of April 25, 2012,
by and among PNK (SA), LLC, a Texas limited liability company (“PNK”), SAI
Holdings, Inc., a Texas corporation (“SAI”), SAMCO Capital Markets, Inc., a
Texas corporation (“SAMCO”) and, solely for the purposes of Section 2.3 hereof,
Penson Worldwide, Inc., a Delaware corporation (“Penson”). Each of PNK, SAI and
SAMCO is a “Party”, and collectively they are the “Parties.”

WHEREAS, SAI owns certain assets and interests relating to Retama Development
Corporation, a non-profit local government corporation established by the City
of Selma, Texas (“RDC”) and the Racing License described on Schedule I hereto
(collectively, the “SAI Property”);

WHEREAS, SAMCO owns $1,000,000 face amount of Retama Development Corporation
Special Facilities Revenue Refunding Bonds (Retama Park Racetrack Project)
Series 1997B (the “SAMCO Property”);

WHEREAS, subject to the terms and conditions contained herein, SAI will sell to
PNK, and PNK will purchase from SAI, all of the SAI Property in exchange for the
SAI Consideration (as defined herein);

WHEREAS, subject to the terms and conditions contained herein, SAMCO will sell
to PNK, and PNK will purchase from SAMCO, all of the SAMCO Property in exchange
for the SAMCO Consideration (as defined herein);

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Parties, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS

As used in this Agreement, the following terms shall have the following
respective meanings:

“Affiliate” has the meaning set forth in Section 12 b-2 of the Exchange Act.

“Agreement” has the meaning set forth in the preamble.

“BEC” means Breckenridge Entertainment Corp., a Texas corporation.

“Business Day” means any day that is not a Saturday or Sunday or any other day
on which commercial banks are required or authorized by Law to be closed in New
York, New York.

“Call Now” means Call Now, Inc., a Nevada corporation.



--------------------------------------------------------------------------------

“Claim” means any claim, demand, assessment, judgment, order, decree, action,
cause of action, litigation, suit, investigation or Proceeding.

“Contract” means a loan or credit agreement, note, bond, mortgage, indenture,
lease, sublease, purchase order or other contract, agreement, commitment,
instrument, concession, franchise, license or sublicense.

“Enhancements” means the expanded or additional rights that may become attached
to the Racing License in the future as a result of changes in applicable laws,
including, without necessary limitation, the right to operate and receive
revenue from video gaming terminals, video lottery terminals, games of chance,
video poker, slot machines and video slot machines, coin drop, dice and all
other gaming activities conducted at the facility associated with the Racing
License, other than horse race meetings, horse race and greyhound simulcasting
and pari-mutuel wagering.

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder, each as amended.

“GAAP” means the United States generally accepted accounting principles.

“Governmental Entity” means any national, federal, state, municipal, local,
territorial, foreign or other government or any department, commission, board,
bureau, agency, regulatory authority or instrumentality thereof, or any court,
judicial, administrative, or arbitral body or public or private tribunal.

“Indebtedness” means, with respect to any Person (a) all obligations for
borrowed money, (b) all obligations evidenced by bonds, debentures, notes or
similar instruments, or upon which interest payments are customarily made,
(c) all obligations under conditional sale or other title retention agreements
relating to property purchased (other than customary reservations or retentions
of title under agreements with suppliers entered into and trade accounts
payable, in each case, in the Ordinary Course of Business), (d) all obligations
issued or assumed as the deferred purchase price of property or services
purchased (other than trade debt incurred in the Ordinary Course of Business and
due within six months of the incurrence thereof so long as it is paid within six
months of its incurrence) which would appear as Liabilities on a balance sheet
in accordance with GAAP.

“Indemnified Person” shall mean a Person entitled to indemnification under
Section 6.2 of this Agreement.

“Indemnifying Person” shall mean a Person obligated to indemnify under
Section 6.2 of this Agreement.

“Instrument of Conveyance” shall mean any bill of sale, assignment of contract
or any other instrument of transfer necessary to consummate the transactions
contemplated hereby, in form and substance reasonably satisfactory to the
Parties, dated as of the Closing.

“Law” means all provisions of laws (including all common law), statutes,
ordinances, rules, bylaws, regulations, writs, Permits or Orders of any
Governmental Entity.

 

2



--------------------------------------------------------------------------------

“License and Agency Contract” means that certain License and Agency Contract
dated December 1, 1993, by RPL in favor of RDC.

“Lien” means, with respect to any asset any mortgage, deed of trust, lien,
pledge, encumbrance, charge, easement, rights of first refusal, or security
interest of any kind whatsoever in or on such asset .

“Material Adverse Effect” means a material adverse effect on the ability of a
Party to perform its obligations under this Agreement or consummate the
transactions contemplated hereby.

“Material Contract” shall mean (a) a Contract that evidences or provides for any
Indebtedness or any Lien securing such Indebtedness, (b) a Contract that, by its
terms, restricts the Party, or any of its Affiliates, from engaging in any line
of business, or (c) any other Contract (or group of related Contracts) that is
or would reasonably be expected to be otherwise material to the business,
financial condition, prospects, operations or results of operations of the
Party.

“Newco” has the meaning set forth in the definition of Transaction.

“Order” means all judgments, injunctions, orders and decrees of all Governmental
Entities in Proceedings in which the Person in question is a party or by which
any of its properties or assets are bound.

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

“Organizational Documents” means, with respect to any Person, each instrument or
other document that (a) defines the existence of such Person, including its
certificate of formation or limited partnership or articles or certificate of
incorporation, as filed or recorded with an applicable Governmental Entity, or
(b) governs the internal affairs of such Person, including its partnership
agreement, limited liability company agreement or by-laws.

“Parties” has the meaning set forth in the preamble.

“Party” has the meaning set forth in the preamble.

“Penson” has the meaning set forth in the preamble.

“Permits” means, collectively, all franchises, approvals, clearances, consents,
permits, licenses, authorizations, Orders, registrations, certificates, and
variances obtained from, or legally binding agreements with, any Governmental
Entity.

“Person” means any individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a Governmental Entity.

“PNK” has the meaning set forth in the preamble.

 

3



--------------------------------------------------------------------------------

“Proceeding” means any legal, administrative or arbitration action, suit,
complaint, charge, hearing, mediation or proceeding.

“Racetrack” means the Retama Park Racetrack located in Selma, Texas.

“Racing License” means the License issued by Final Order No. 90-R10039 rendered
by the Horse Racing Section of the Texas Racing Commission (as supplemented by
Corrective Order issued on January 11, 1993) to operate a Class 1 Horse Racing
Track at the Facility.

“REG” means Retama Entertainment Group, Inc., a Texas corporation.

“RDC” has the meaning set forth in the recitals.

“Related Persons” means a Person’s officers, directors, employees, agents and
representatives.

“RPL” means Retama Partners Ltd., a Texas limited partnership.

“SAI” has the meaning set forth in the Preamble.

“SAI Property” has the meaning set forth in the recitals.

“SAMCO Property” has the meaning set forth in the recitals.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder, each as amended.

“Third Party” means any Person other than any Party or an Affiliate of any such
Party.

“Third Party Claim” has the meaning set forth in Section 6.3.

“Transaction” means the reorganization pursuant to which, among other things,
RPL forms a new company by converting into a limited liability company (“Newco”)
in which PNK will acquire a majority equity interest and Newco will own, among
other things, (a) the Racing License necessary to operate the Racetrack, which
Racing License is subject to the License and Agency Contract with RDC,
(b) certain real property currently held by RPL, (c) RPL’s interest in the
Enhancements, (d) the SAI Property and (e) the SAMCO Property.

“Warranty Loss” has the meaning set forth in Section 6.5.

 

4



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE OF ASSETS AND INTERESTS

2.1 Purchase of SAI Property by PNK. At the Closing (as defined below), on the
terms and subject to the applicable conditions of this Agreement, PNK is
purchasing and acquiring from SAI, and SAI is selling, conveying, assigning,
transferring and delivering to PNK, all SAI’s rights, title and interest in and
to the SAI Property in exchange for an aggregate purchase price of six million
nine hundred and fifty-five thousand dollars ($6,955,000) (the “SAI
Consideration). The SAI Consideration is being paid in full to SAI at the
Closing by PNK in cash in same day or immediately available funds. The SAI
Property is being transferred to PNK at the Closing free and clear of all Liens
along with any and all relevant stock powers, instructions, endorsements and
assignments.

2.2 Purchase of SAMCO Property by PNK. At the Closing, on the terms and subject
to the applicable conditions of this Agreement, PNK is purchasing and acquiring
from SAMCO, and SAMCO is selling, conveying, assigning, transferring and
delivering to PNK, all SAMCO’s rights, title and interest in and to the SAMCO
Property in exchange for an aggregate purchase price of forty-five thousand
dollars ($45,000) (the “SAMCO Consideration). The SAMCO Consideration is being
paid in full to SAMCO at the Closing by PNK in cash in same day or immediately
available funds. The SAMCO Property is being transferred to PNK at the Closing
free and clear of all Liens along with any and all relevant stock powers,
instructions, endorsements and assignments.

2.3 Disclaimer. Effective as of the Closing, after giving effect to the sales
and transfers to PNK referred to in this Agreement, SAI, SAMCO and Penson
disclaim any interest in the assets of RDC, REG, BEC or any Claim against RDC,
REG or BEC, or relating to the Racetrack or Racing License (including without
limitation the Enhancements); provided for the avoidance of doubt that SAI,
SAMCO and Penson do not disclaim and expressly reserve any Claims and any debts
or obligations (including deficiency claims) of or against Call Now, Christopher
J. Hall, The Global Trust and The Hemisphere Trust and any security interests
held by SAI, SAMCO, Penson or their Affiliates in respect of the foregoing.

2.4 Closing. The consummation of the transactions contemplated by Sections 2.1
and Section 2.2 (the “Closing”) is taking place at the offices of Baker Botts
L.L.P., 98 San Jacinto Blvd., Suite 1500, Austin, Texas 78701 on the date
hereof, and the actions described on Schedule II hereto are being taken (it
being understood that these are not covenants or undertakings of any Party). The
date on which the Closing is effected is referred to in this Agreement as the
“Closing Date.”

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SAI

SAI hereby represents and warrants to PNK that:

3.1 Organization. SAI is a corporation duly organized, validly existing and in
good standing under the Laws of the State of Texas and has all requisite
corporate power and authority to own and operate its properties and assets and
to carry on its business as now being conducted. SAI is duly authorized to do
business and is in good standing in each jurisdiction in which the property
owned, leased or operated by it or the conduct of its business makes such
authorization necessary, except in such jurisdictions where the failure to be so
authorized and in good standing would not, either individually or in the
aggregate, be reasonably expected to result in an Material Adverse Effect. SAI
has furnished to PNK true, correct and complete copies of its Organizational
Documents as amended to the date hereof.

 

5



--------------------------------------------------------------------------------

3.2 Authority. SAI has the requisite power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby. The
execution, delivery and performance of this Agreement has been duly authorized
by all necessary corporate action on the part of SAI and no other action or
Proceeding on the part of SAI is necessary to authorize this Agreement or to
consummate the transactions so contemplated. This Agreement has been duly
executed and delivered by SAI and constitutes a valid and binding obligation of
SAI enforceable against SAI in accordance with its terms, except as the
enforceability thereof may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally or (b) applicable equitable principles (whether
considered in a Proceeding at law or in equity).

3.3 Consents and Approvals; No Violations. Except as set forth on Schedule 3.3,
the execution, delivery or performance by SAI of this Agreement and the
consummation by SAI of the transactions contemplated hereby does not
(a) conflict with or result in any breach of any provision of the Organizational
Documents of SAI, (b) require any filing with, notice to, authorization,
consent, approval or material Permit from, any third party or Governmental
Entity (except where the failure to obtain such permits, authorizations,
consents or approvals or to make such filings would not reasonably be expected
to prevent or materially delay the consummation of the transactions contemplated
by this Agreement), (c) result in a violation or breach of, require any notice
to, or consent of, any party pursuant to, or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, amendment, cancellation, acceleration or right of non renewal or
require any prepayment or offer to purchase any debt or give rise to the loss of
a material benefit) under, any of the terms, conditions or provisions of any
Material Contract to which SAI is a party or by which the properties or assets
of SAI is bound, or (e) violate any Law applicable to SAI or any of its
properties or assets except in the case of clause (c) for violations, breaches
or defaults which would not, individually or in the aggregate, be reasonably
expected to either prevent or materially delay its ability to perform its
obligations hereunder.

3.4 Litigation There are no Proceedings pending or, to the knowledge of SAI,
threatened that are reasonably likely to prohibit, restrain or materially delay
the ability of SAI to enter into this Agreement or to consummate the
transactions contemplated hereby.

3.5 SAI Property. Immediately prior to Closing, SAI owns good and marketable
title, free and clear of all Liens (other than security interest of securities
intermediaries, which will no longer be effective after Closing), to all of the
SAI Property. At the Closing Date, SAI is conveying such title to PNK.

3.6 50% interest in the Enhancements. Except for any Claims referenced in the
releases referenced in Schedule II, SAI does not have actual knowledge of any
Claims that any Person other than RDC, RPL, SAI and RDC has in and to 50%
interest in the Enhancements that is the subject of that certain Transfer of 50%
Undivided Interest in Enhancements dated February 13, 1997 between Retama
Partners, Ltd. and Call Now, Inc. (the “Enhancements Transfer Agreement”). To
the actual knowledge of SAI, SAI owns good and marketable title to the 50%
interest in the Enhancements that is the subject of the Enhancements Transfer
Agreement, and the Enhancements Transfer Agreement, free and clear of all liens.

 

6



--------------------------------------------------------------------------------

3.7 Foreclosure Sales. On September 1, 2011, SAI and certain of its Affiliates
conducted a foreclosure sale of certain assets of Call Now, Christopher J. Hall,
The Global Trust and The Hemisphere Trust, and on February 13, 2012, SAI and
certain of its Affiliates conducted a foreclosure sale of certain additional
assets of Call Now, and as a result of the foreclosure sales, SAI acquired the
assets listed as Items 3.a., b., c., d. and e. on Schedule I hereto.

3.8 Certain Agreements. SAI has delivered to PNK true and correct copies, to the
knowledge of SAI, of each of (a) the Funding Agreement dated as of March 1, 1997
among the RDC, Call Now and Howe, Solomon & Hall, Inc., and all amendments,
supplements and modifications thereto, and (b) the Transfer of 50% Undivided
Interest in Enhancements dated February 13, 1997 between RPL and Call Now, and
all amendments, supplements and modifications thereto.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SAMCO

SAMCO hereby represents and warrants to PNK that:

4.1 Organization. SAMCO is a corporation duly organized, validly existing and in
good standing under the Laws of the State of Texas and has all requisite
corporate power and authority to own and operate its properties and assets and
to carry on its business as now being conducted. SAMCO is duly authorized to do
business and is in good standing in each jurisdiction in which the property
owned, leased or operated by it or the conduct of its business makes such
authorization necessary, except in such jurisdictions where the failure to be so
authorized and in good standing would not, either individually or in the
aggregate, be reasonably expected to result in an Material Adverse Effect. SAMCO
has furnished to PNK true, correct and complete copies of its Organizational
Documents as amended to the date hereof.

4.2 Authority. SAMCO has the requisite power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
The execution, delivery and performance of this Agreement has been duly
authorized by all necessary corporate action on the part of SAMCO and no other
action or Proceeding on the part of SAMCO is necessary to authorize this
Agreement or to consummate the transactions so contemplated. This Agreement has
been duly executed and delivered by SAMCO and constitutes a valid and binding
obligation of SAMCO enforceable against SAMCO in accordance with its terms,
except as the enforceability thereof may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally or (b) applicable
equitable principles (whether considered in a Proceeding at law or in equity).

4.3 Consents and Approvals; No Violations. Except as set forth on Schedule 4.3,
the execution, delivery or performance by SAMCO of this Agreement and the
consummation by SAMCO of the transactions contemplated hereby does not
(a) conflict with or result in any breach of any provision of the Organizational
Documents of SAMCO, (b) require any filing with, notice to, authorization,
consent, approval or material Permit from, any third party or Governmental
Entity (except where the failure to obtain such permits, authorizations,
consents or

 

7



--------------------------------------------------------------------------------

approvals or to make such filings would not reasonably be expected to prevent or
materially delay the consummation of the transactions contemplated by this
Agreement), (c) result in a violation or breach of, require any notice to, or
consent of, any party pursuant to, or constitute (with or without due notice or
lapse of time or both) a default (or give rise to any right of termination,
amendment, cancellation, acceleration or right of non renewal or require any
prepayment or offer to purchase any debt or give rise to the loss of a material
benefit) under, any of the terms, conditions or provisions of any Material
Contract to which SAMCO is a party or by which the properties or assets of SAMCO
is bound, or (e) violate any Law applicable to SAMCO or any of its properties or
assets, except in the case of clause (c) for violations, breaches or defaults
which would not, individually or in the aggregate, be reasonably expected to
either prevent or materially delay its ability to perform its obligations
hereunder.

4.4 Litigation There are no Proceedings pending or, to the knowledge of SAMCO,
threatened that are reasonably likely to prohibit, restrain or materially delay
the ability of SAMCO to enter into this Agreement or to consummate the
transactions contemplated hereby.

4.5 SAMCO Property. SAMCO owns good and marketable title, free and clear of all
Liens (other than security interest of securities intermediaries, which will no
longer be effective after Closing), to all of the SAMCO Property. At the Closing
Date, SAMCO is conveying such title to PNK.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PNK

PNK represents and warrants to SAI and SAMCO that the following statements are
true and correct:

5.1 Organization. PNK is a limited liability company, duly organized, validly
existing and in good standing under the Laws of the State of Texas and has all
requisite power and authority to carry on its business as now being conducted.
PNK is directly or indirectly a wholly-owned subsidiary of Pinnacle
Entertainment Inc. PNK is duly authorized to do business as presently conducted
and is in good standing in each jurisdiction in which the nature of its business
or the ownership or leasing of its properties makes such authorization
necessary, other than in such jurisdictions where the failure to be so
authorized (individually or in the aggregate) would not be reasonably expected
to either prevent or materially delay its ability to perform its obligations
hereunder or result in a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

5.2 Authority. PNK has the requisite power and authority to execute and deliver
this and to consummate the transactions contemplated hereby. The execution,
delivery and performance of this Agreement and performance of this Agreement has
been duly authorized by all necessary action on the part of PNK and no other
action or Proceeding on the part of PNK or its Affiliates is necessary to
authorize this Agreement or to consummate the transactions so contemplated. This
Agreement has been duly executed and delivered by PNK and constitutes a valid
and binding obligation of PNK enforceable against PNK in accordance with its
terms, except as the enforceability thereof may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally or (b) applicable
equitable principles (whether considered in a Proceeding at law or in equity).

5.3 Consents and Approvals; No Violations. Neither the execution, delivery or
performance of this Agreement by PNK, nor the consummation by PNK of the
transactions contemplated hereby will (a) conflict with or result in any breach
of any provision of its Organizational Documents, (b) require any filing with,
notice to, authorization, consent, approval or material Permit from, any third
party or Governmental Entity (except where the failure to obtain such permits,
authorizations, consents or approvals or to make such filings would not
reasonably be expected to prevent or materially delay the consummation of the
transactions contemplated by this Agreement), (c) result in a violation or
breach of, require any notice to any party pursuant to, or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, amendment, cancellation or acceleration) under, any of the
terms, conditions or provisions of any Material Contract to which PNK is a party
or by which it or any of its properties or assets may be bound or (e) violate
any Law applicable to PNK or any of its properties or assets, except in the case
of clause (c) for violations, breaches or defaults which would not, individually
or in the aggregate, be reasonably expected to either prevent or materially
delay its ability to perform its obligations hereunder.

5.4 Litigation. There are no Proceedings pending or, to the actual knowledge of
PNK, threatened that are reasonably likely to prohibit, restrain or materially
delay the ability of PNK to enter into this Agreement or to consummate the
transactions contemplated hereby.

ARTICLE VI

INDEMNIFICATION

6.1 Survival of Representations and Warranties. Except as specifically provided
in this Section 6.1, all representations and warranties contained in this
Agreement shall survive the Closing until the second anniversary of the date of
the Closing,. Any representation or warranty in respect of which indemnity may
be sought under this Article VI, and the indemnity with respect thereto, shall
survive the time at which it would otherwise terminate pursuant to this Section
6.1 if indemnity claim for indemnity hereunder shall have been given to the
party against whom such indemnity may be sought prior to such time. Except as
regards the representations in Section 3.6, the representations and warranties
in this Agreement or in any writing delivered by any party hereto shall in no
event be affected by any investigation, inquiry or examination made for or on
behalf of any party, or the knowledge of any party’s officers, directors,
shareholders, employees or agents or the acceptance by any party of any
certificate or opinion hereunder. The indemnities provided in Article VI shall
constitute the only remedy of a Party in the event of any breach of a
representation or warranty in favor of such Party contained in this Agreement or
any document entered pursuant hereto.

 

9



--------------------------------------------------------------------------------

6.2 Indemnification.

(a) SAI shall indemnify, defend and hold harmless PNK and its Related Persons
(collectively, the “PNK Indemnified Persons”) against any and all loss, costs
and expenses (including reasonable legal fees and expenses), judgments, fines,
claims, and damages, (collectively, the “Losses”) incurred or suffered by any
PNK Indemnified Person resulting, whether directly or indirectly, from a breach
of any of the representation or warranty of SAI contained in this Agreement
(disregarding in each case, for the purposes of determining whether a breach has
occurred and the amount of any Loss, any references therein to “material”, “in
all material respects” or “Material Adverse Effect”).

(b) SAMCO shall indemnify, defend and hold harmless each of the PNK Indemnified
Persons against any and all Losses incurred or suffered by any Indemnified
Person resulting, whether directly or indirectly, from a breach of any
representation or warranty of SAMCO contained in this Agreement (disregarding in
each case, for the purposes of determining whether a breach has occurred and the
amount of any Loss, any references therein to “material”, “in all material
respects” or “Material Adverse Effect”).

(c) PNK shall hold harmless SAI and SAMCO and their Related Persons (the
“SAI/SAMCO Indemnified Persons”) against any and all Losses incurred by SAI or
SAMCO resulting, whether directly or indirectly, from a breach of any of the
representations or warranties of PNK contained in this Agreement (disregarding
in each case, for the purposes of determining whether a breach has occurred and
the amount of any Loss, any references therein to “material”, “in all material
respects” or “Material Adverse Effect”).

6.3 Third Party Claims. In the case of any claim for indemnification arising
from a claim of a Third Party (a “Third Party Claim”), an Indemnified Person
shall give prompt written notice to the applicable Indemnifying Person of any
claim or demand for which such Indemnified Person has knowledge and as to which
it may request indemnification hereunder; provided, that no delay on the part of
the Indemnified Person in notifying any Indemnifying Person shall relieve the
Indemnifying Person from any obligation hereunder unless, and then solely to the
extent, the Indemnifying Person is prejudiced thereby. Except as otherwise
provided herein and, for so long as it diligently conducts such defense, the
Indemnifying Person shall have the right to defend and to direct the defense
against any such Third Party Claim, in its name or in the name of the
Indemnified Person, as the case may be, at the expense of the Indemnifying
Person, and with counsel selected by the Indemnifying Person (which is
reasonably acceptable to the Indemnified Person, such consent not to be
unreasonably withheld or delayed); provided, however, the Indemnifying Person
shall not be entitled to assume the defense or control of a Third Party Claim
and shall pay the fees and expenses of counsel retained by the Indemnified
Person if (a) the Third Party Claim seeks an order, injunction or other
equitable relief against the Indemnified Person, (b) such Third Party Claim
involves any criminal proceeding, action, indictment, allegation or
investigation against the Indemnified Person, or (c) counsel to the Indemnified
Person shall have reasonably concluded that (i) there is a conflict of interest
between the Indemnified Person and the Indemnifying Person in the conduct of the
defense of such Third

 

10



--------------------------------------------------------------------------------

Party Claim or (ii) the Indemnified Person has one or more defenses not
available to the Indemnifying Person. The Indemnified Person may elect to
participate in a joint defense of such Third Party Claim that the Indemnifying
Person is not entitled to assume the defense or control, and the expenses of
such joint defense will be shared equally by such Parties and the retention of
counsel shall be reasonably satisfactory to both parties. The Indemnified Person
shall have the right to participate in the defense of any Third Party Claim with
counsel employed at its own expense; provided, however, that in the case of any
Third Party Claim which the Indemnifying Person has not elected to (or is not
able to by operation of clause (a), (b), (c) or (d) above) assume control of the
defense, the reasonable fees and disbursements of such counsel shall be paid by
the Indemnifying Person. No compromise or settlement of any Third Party Claim
may be effected by the Indemnifying Person without the Indemnified Person’s
consent, which shall not be unreasonably withheld; provided that the consent of
the Indemnified Person shall not be required if all of the following conditions
are met: (i) the terms of the proposed compromise or settlement include as a
term thereof a release of the Indemnified Person from liability in respect of
such Third Party Claim and (ii) the sole form of relief is monetary damages
which are paid in full by the Indemnifying Person. The Indemnifying Person shall
have no indemnification obligations with respect to any Third Party Claim which
shall be settled by the Indemnified Person without the prior written consent of
the Indemnifying Person, which consent shall not be unreasonably withheld.

6.4 Cooperation. The Indemnified Party shall cooperate and cause its employees
to cooperate with and assist the Indemnifying Person, in connection with the
defense of a Third Party Claim, including attending conferences, discovery
proceedings, hearings, trials and appeals and furnishing records, information
and testimony, as may be reasonably requested; provided that each party shall
use its reasonable best efforts, in respect of any Third Party Claim for which
it has assumed the defense, to preserve the confidentiality of all confidential
information and the attorney-client and work-product privileges.

6.5 Indemnity Thresholds. No Indemnifying Person shall be liable for any
individual Loss pursuant to this Article VI that does not, individually, exceed
$5,000 (each, a “Warranty Loss”) and no Indemnifying Person shall be liable for
any Warranty Losses unless and until the aggregate amount of Warranty Losses
incurred by the Indemnified Person exceeds $100,000, it being agreed and
understood that, if such amount is exceeded, the Indemnifying Person shall be
liable to the full extent of such damages, including those not in excess of
$100,000. Provided, however, that notwithstanding anything to the contrary in
this Agreement, SAI shall not be liable for Warranty Losses in excess of the SAI
Consideration (except any Warranty Losses arising from a breach of a
representation under Section 3.6 which shall not be subject to such limitations)
and SAMCO shall not be liable for Warranty Losses in excess of the SAMCO
Consideration.

ARTICLE VII

MISCELLANEOUS

7.1 Fees and Expenses.

Each Party shall be responsible for the payment of their own respective expenses
(including attorneys’ and accountants’ fees and expenses) incurred in connection
with the negotiation of this Agreement, the performance of its obligations
hereunder and the transactions contemplated by this Agreement.

 

11



--------------------------------------------------------------------------------

7.3 [Reserved]

7.4 Further Assurances. From time to time after the Closing, at the request of
any Party and without further consideration, each Party will execute and deliver
to the other such other documents, and take such other action, as may be
reasonably requested in order to consummate more effectively the transactions
contemplated hereby, including without limitation to effect the transfer of SAI
Property and SAMCO Property to PNK.

7.5 Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the Parties. No waiver by any Party of any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

7.6 Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given (a) when delivered personally by hand (with
written confirmation of receipt), (b) when sent by facsimile (with written
confirmation of transmission), if sent prior to 5:00 p.m. (local time of the
recipient) on a business day and, if not, on the next succeeding Business Day or
(c) one Business Day following the day sent by reputable overnight courier (with
written confirmation of receipt), in each case at the following addresses and
facsimile numbers (or to such other address or facsimile number as a party may
have specified by notice given to the other party pursuant to this provision):

if to PNK, to:

PNK (SA), LLC

8918 Spanish Ridge Ave.

Las Vegas, NV 89148

Attention: Corporate Secretary

Fax No: (701) 784-7773

with copies to (which shall not constitute notice):

PNK (SA), LLC

8918 Spanish Ridge Ave.

Las Vegas, NV 89148

Attention: General Counsel

Fax No: (701) 784-7773

Baker Botts L.L.P.

98 San Jacinto Blvd., Suite 1500

Austin, TX 78701

Attention: Michael Bengtson, Esq.

Facsimile No.: (512) 322-8349

 

12



--------------------------------------------------------------------------------

if to SAI, to:

SAI Holdings, Inc.

1700 Pacific Avenue, Suite 1400

Dallas, TX 75201

Attn: President

Facsimile No.: (512) 231-8526

with a copy to (which shall not constitute notice):

Penson Worldwide, Inc.

1700 Pacific Avenue, Suite 1400

Dallas, TX 75201

Attn: Chief Executive Officer

Facsimile No.: (214) 217-5096

if to SAMCO, to:

SAMCO Capital Markets, Inc.

6805 Capital of Texas Highway

Suite 350

Austin, TX 78731

Attn: Roger Engemoen, Jr.

Facsimile No: (512) 231-8526

7.7 Interpretation. When a reference is made in this Agreement to an article, a
section, an exhibit or a schedule, such reference shall be to an article, a
section, an exhibit or a schedule of this Agreement unless otherwise indicated.
The table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Unless the context otherwise requires, words importing the
singular shall include the plural, and vice versa. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” Each accounting term not otherwise
defined in this Agreement has the meaning assigned to it in accordance with GAAP
as currently in effect on the date hereof. The language used in this Agreement
has been chosen by the parties to express their mutual intent, and no rule of
strict construction shall be applied against any party.

7.8 Entire Agreement; Third Party Beneficiaries. This Agreement (including the
exhibits and schedules referred to herein) (a) constitute the entire agreement
and supersedes all prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof and (b) except as
set forth in Article VI, are not intended to confer upon any Person other than
Parties hereto any rights or remedies hereunder.

7.9 Governing Law. This AGREEMENT shall be governed and construed in accordance
with the laws of the State of TEXAS without regard to the conflicts of laws
principles thereof (whether of the State of TEXAS or of any other Jurisdiction)
that would cause the Laws of any jurisdiction other than the State of TEXAS to
be applied. In furtherance of the foregoing, the internal Law of the State of
TEXAS will control the construction and interpretation of this Agreement, even
if under such jurisdiction’s choice of law or conflict of law analysis, the
substantive Law of some other jurisdiction would ordinarily apply.

 

13



--------------------------------------------------------------------------------

7.10 Counterparts. This Agreement may be executed in separate counterparts each
of which shall be an original and all of which taken together shall constitute
one and the same agreement.

7.11 Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the Parties (whether by
operation of law or otherwise) without the prior written consent of the other
Parties; provided, however, that (1) PNK or SAI may assign this Agreement to any
of its Affiliates without any such consent and (2) SAI and PNK may assign this
Agreement without any such consent as part of any corporate reorganization,
including without limitation any merger, consolidation, acquisition or
amalgamation in which all or substantially all of its assets or equity ownership
are transferred or as part of a sale of all or substantially all of its capital
stock or assets. Any such assignment under (1) or (2) above does not release PNK
or SAI from liability for any breach of this Agreement by such Affiliates or its
assignee. Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of and be enforceable by the Parties and their
respective successors, transferees and assigns. For the avoidance of doubt,
Newco, once formed, will be an Affiliate of PNK.

7.12 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

7.13 Submission to Jurisdiction; Consent to Service of Process.

(a) The Parties hereby irrevocably submit to the exclusive jurisdiction of any
federal or state court located within BEXAR COUNTY, TEXAS over any dispute
arising out of or relating to this Agreement or any of the transactions
contemplated hereby and each Party hereby irrevocably agrees that all claims in
respect of such dispute or any Proceeding related thereto may be heard and
determined in such courts. The Parties hereby irrevocably waive, to the fullest
extent permitted by applicable law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. Each
of the Parties agrees that a judgment in any such dispute may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

(b) Each of the Parties hereby consents to process being served by any party to
this Agreement in any Proceeding by delivery of a copy thereof in accordance
with the provisions of Section 7.6.

 

14



--------------------------------------------------------------------------------

7.14 Waiver of Jury Trial. The parties to this Agreement each hereby waives, to
the fullest extent permitted by law, any right to trial by jury of any claim,
demand, action, or cause of action (a) arising under this Agreement or (b) in
any way connected with or related or incidental to the dealings of the parties
hereto in respect of this Agreement or any of the transactions related hereto,
in each case whether now existing or hereafter arising, and whether in contract,
tort, equity, or otherwise. The parties to this Agreement each hereby agrees and
consents that any such claim, demand, action, or cause of action shall be
decided by court trial without a jury and that the parties to this Agreement may
file an original counterpart of a copy of this Agreement with any court as
written evidence of the consent of the parties hereto to the waiver of their
right to trial by jury.

[Balance of Page Intentionally Left Blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
respective officers thereunto duly authorized as of the date first written
above.

 

PNK (SA), LLC By:   /s/ Carlos Ruisanchez   Name: Carlos Ruisanchez   Title: EVP
and CFO  

SAI HOLDINGS, INC.

  By:   /s/ Philip A. Pendergraft   Name: Philip A. Pendergraft   Title:
President  

SAMCO CAPITAL, INC.

  By:   /s/ Roger J. Engemoen Jr   Name: Roger J. Engemoen Jr   Title: Chairman
 

[Signature Page to Asset Purchase Agreement]



--------------------------------------------------------------------------------

Solely for the purpose of Section 2.3: PENSON WORLDWIDE, INC. By: /s/ Philip A.
Pendergraft                                                      Name: Philip A.
Pendergraft             Title: CEO

 



--------------------------------------------------------------------------------

SCHEDULE I

SAI Property

 

1. RDC Bridge note dated September 2, 2011, in the original principal amount of
$400,000

 

2. RDC Bridge note dated December 20, 2011, in the original principal amount of
$400,000

 

3. All right, title and interest acquired by SAI pursuant to that certain public
foreclosure auctions held on September 1, 2011 and February 13, 2012 in and to
the following:

a. $84,725,000 in principal amount of Retama Development Corporation Special
Facilities Revenue Refunding Bonds Series 1997B and all rights to income,
principal and products and proceeds thereof and all rights incident thereto;

b. $133,000 in principal amount of Retama Development Corporation Special
Facilities Revenue Refunding Bonds Series 1997A and all rights to income,
principal and products and proceeds thereof and all rights incident thereto;

c. Funding Agreement dated as of March 1, 1997 among the Retama Development
Corporation, Call Now and Howe, Solomon & Hall, Inc and promissory notes and
related documents, agreements and security interests and other collateral in
respect thereof and all rights, claims and general intangibles under or related
thereto;

d. Any and all of rights and interests of Call Now in and to the License and
Agency Contract dated December 1, 1993 between RPL and RDC, and that certain
Agreement of Purchase and Sale dated as of November 6, 1996 between Call Now,
RPL and certain other parties including certain rights pursuant to that certain
Transfer of 50% Undivided Interest in Enhancements dated February 13, 1997
between RPL and Call Now and all rights, claims and interests pursuant or
incident thereto; and

e. All rights or interests of Call Now or its affiliates in or to the
construction, development and operation of a Class 1 horse racing track located
in the City of Selma, Texas and financed with the proceeds of the issuance of
the Retama Bonds, commonly known as 1 Retama Parkway or the real estate financed
with the Retama Bonds.



--------------------------------------------------------------------------------

Schedule II

Actions at Closing

 

  (a) The following actions or confirmations took place at or prior to Closing:

(i) PNK received in the forms previously agreed between SAI and PNK agreements
from Christopher J. Hall, Call Now, Bryan Brown, Thomas Johnson, REG and BEC
that provides among other things for a disclaimer, waiver and release of any and
all interests in the Racing License or any profit share or other revenue or
participation interests in gaming or other activities permitted thereby;

(ii) SAI delivered to PNK the required Instruments of Conveyance reasonably
requested by PNK to effect a sale, conveyance, assignment, transfer or delivery
of the SAI Property to PNK, including the following:

a. bill of sale covering the SAI Property;

b. Assignments of Debts and Liens covering the property identified in Items 2
and 3.c. of Schedule I;

c. bond powers for each bond included in the property referred to in Items 3.a.
and 3.b. of Schedule I;

d. the note identified in Item 1 of Schedule I, endorsed to PNK;

e. the note identified in Item 2 of Schedule I, endorsed to PNK; and

f. Assignments of Debts and Liens covering the property identified in Items 1
and 2. of Schedule I.

(iii) SAI delivered all required bond powers and instructions to brokers and
dealers who hold accounts in which any of the bonds listed on Schedule I is held
to transfer such bonds to or upon the order of PNK and delivered to PNK evidence
reasonably satisfactory to PNK that such bond powers and instructions were
property delivered.

(iv) SAMCO delivered to PNK the required Instruments of Conveyance reasonably
requested by PNK to effect a sale, conveyance, assignment, transfer or delivery
of the SAMCO Property to PNK, including bond powers for each bond included in
the SAMCO Property.



--------------------------------------------------------------------------------

(v) SAMCO delivered all required bond powers and instructions to brokers and
dealers who hold accounts in which any of the SAMCO Property is held to transfer
such SAMCO Property to or upon the order of PNK and delivered to PNK evidence
reasonably satisfactory to PNK that such bond powers and instructions were
properly delivered; and

(vi) PNK received from RPL its written consent to the Transaction and
transactions contemplated by this Agreement and a written confirmation that RPL
is prepared to proceed with the Transaction.